

115 HR 3779 IH: Robert E. Lee Statue Removal Act
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3779IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mr. Brown of Maryland (for himself, Mr. Raskin, and Mr. Delaney) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to develop a plan for the removal of the monument to Robert
			 E. Lee at the Antietam National Battlefield, and for other purposes.
	
 1.Short titleThis Act may be cited as the Robert E. Lee Statue Removal Act. 2.Removal plan for monumentNot later than 90 days after the date of the enactment of this Act, the Secretary of the Interior shall develop a plan for the removal of the monument to Robert E. Lee at the Antietam National Battlefield.
 3.ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of the Interior shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate, and make publicly available, a report describing the plan required under section 2 and a timeline for the removal of the monument in accordance with that plan.
		